Title: To John Adams from Edmund Jenings, 2 January 1782
From: Jenings, Edmund
To: Adams, John



Brussels Janry. 2d 1782
Sir

I have the Honor of receiving your Excellencys Letter of the 26th Ult. An american Gentleman passing through this Town had deliverd to me before the 1st volume du politique Hollandois, for which I humbly thank your Excellency, as I must do for your Intention to send me the second Vol. but as I have taken in all the numbers thereof and shall continue to have them as they come out, I must beg your Excellency not to give yourself that trouble. I have reced too the Pamplet relative to the Taxes of France and England,which I have read with Attention and as I think it ought to be seen by others, I have put it into the Hands of a Friend here, to be made Known in his way. I think it will operate among the Capitalists here, as I doubt not it has done in Holland. I do not Know whether your Excellency has recd Mr Hollis’s Book. The volume of the Politique Hollandais, destined for that Gentleman shall be sent Him.
I have several publications from England for your Excellency which shall be conveyed to you by the first opportunity.
I think your Excellencys has been somewhat amused of late by the debate in the English Parliament.
The Ministry seem too much puzzled and too much divided among themselves to speak out. The meetings of the Counties and the State of Ireland will Confound them more. I trust that the french Fleet has escaped the fury of late winds, and then its operation may serve to bring them at last to their Senses. The English Minister here thinks that Barbadoes is taken. It will be a Happy Event to the Inhabitants, who I find have been tyrannizd over by their Governor Cunningham.
I have lately recd the following extract from London.



“There is a Scheme now in Agitation, and I have no doubt, but it will be adopted by the minister, of encouraging the Growth of Tobo. in this Country. Some of the Produce of last Year I have seen, the Sort is Excellent and in a quantity to the value of £7000 worth is sold privately.
“the Plan
“Every Tobo Ground to be entered as the Hop Grounds are, and a Duty of 6d pr pd to be collected by the officers of Excise.
“If exported then 5d draw back to be allowed in that Case it will be sold by the Grower from 1 1/2 to 2d pr pd and yield a better profit than wheat or any other grain.
“The above £7000 worth was grown from 100 Acres only you are not to look on this as a visionary and impracticabl Scheme, but to make immediate Use of it as authentic.
“It is calculated that this Scheme will bring one Million and in time £1750,000 pr Ann. calculating on the constant demand, that is 30000 HHdds for home Consumption and 60,000 for exportation.”



Many observations might and have been made on this Scheme. One is that it shows the English begin to think that they have no more to do with the tobacco States, and are therefore wisely en­deavouring to live without them. If they once imagine the rest of the States are no longer Necessary to them they may perhaps be induced to part with them without reluctance or delay.
I Know not whether your Excellency has seen the inclosed Letter. If not it is perhaps worthy of your Excellencys perusal. If your Excellency has seen it, and have no occasion to Keep it, I should be glad your Excellency would return it to me.
I have receivd to day a Letter from Mr Ridley a Gentleman of Maryland, who tells me, that He had thoughts of going to England with an order to endeavour to procure the exchange of Mr Lawrens and a general one for our prisoners, but it has been thought adviseable that He should not trust Himself in the Hands of the English. Perhaps Mr Deans Son has the Commission, as Mr Lee tells me that He certainly went to England about a month ago. His Father who is at Ghent conducted Him to Ostend.
I think I informed your Excellency that the Abbê Raynal resided here. If your Excellency has any Commands to Him, I should be proud to deliver them, as it will serve me as an Introduction to Him.
I Hope your Excellencys Health will be soon established in the most perfect manner.
Does your Excellency Know why Mr Jefferson does not arrive?
I Know not whether it appears to your Excellency, that Cornwallis has violated the Capitulation in sending the Virginia and other Traytors to n York in the Bonetta sloop.

I am with the greatest Respect Sir your Excellencys most Faithful & Obedient Humble Servt
Edm: Jenings

